Citation Nr: 9909862	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's request for waiver of recovery of an 
overpayment of pension benefits of $10,483.00 was timely 
filed.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the Committee on 
Waivers and Compromises of the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 1997.  A statement of the case was issued in July 1997.  
The veteran's substantive appeal was received in August 1997.  
The Board remanded the case in June 1998.

The Board notes the veteran requested a hearing before a 
member of the Board sitting at the RO in an "Appeal to Board 
of Veterans' Appeals" (VA Form 9) received in August 1997.  
In October 1997, the veteran canceled that hearing request.


FINDINGS OF FACT

1.  On September 28, 1995, the veteran was given notice of an 
overpayment of pension benefits of $10,483.00, of his right 
to request waiver, and the time limit for requesting that 
waiver.

2.  The veteran's request for waiver was received in 
September 1996, which was not within the 180 day time limit 
for requesting a waiver.

3.  The veteran has not presented clear evidence showing 
nonreceipt of the notification of indebtedness.


CONCLUSION OF LAW

The veteran did not timely apply for a waiver of recovery of 
overpayment of pension benefits in the amount of $10,483.00.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded nonservice connected pension benefits 
effective in September 1987.

By letter dated in September 1995, the RO notified the 
veteran that his pension benefits had been reduced to reflect 
previously unreported income.  The RO notified the veteran 
that to remove the additional income as countable income, the 
veteran should submit a statement from the bank indicating 
the date payments were stopped.  

In September 1995, the veteran submitted a statement 
indicating that he did not have an account at the First City 
National Bank Plans and requested that his pension award be 
corrected.  Attached were highlighted copies of RO letters 
dated in August and September 1995.

By letter dated in September 1995, the VA Debt Management 
Center (DMC) in St. Paul, Minnesota notified the veteran that 
an overpayment of pension benefits in the amount of 
$10,483.00 had been created.  He was notified that he had the 
right to request a waiver of the debt and of the 180 day time 
limit for submitting a waiver request.

The veteran submitted a request for waiver of the 
indebtedness by submitting VA Form 21-4138, which was dated 
on September 2, 1996 and received on September 30, 1996.  

By decision dated in September 1996, the RO determined that 
the veteran's request for waiver of recovery of the 
overpayment in the amount of $10,483.00 was not timely filed 
as it was not received within 180 days from the date of 
notification of the indebtedness.  The Board notes that the 
file reflects that $402 was recovered against the overpayment 
leaving the principal balance of $10,081.00.

In his August 1997 substantive appeal, the veteran asserts 
that he did not receive notification of the overpayment, 
otherwise he would have timely filed his request for waiver 
of recovery of the overpayment.

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor 
issued on or after April 1, 1983.  The 180 day period may be 
extended if the individual requesting waiver demonstrates, as 
a result of error by either the VA or the postal authorities, 
or due to other circumstances beyond the debtor's control, 
there was a delay in such individual's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  If the requester does substantiate 
there was such a delay in the receipt of the notice of 
indebtedness, the 180 day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(2) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held the law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The Court has also held the appellant's 
statement of nonreceipt, standing alone, is not the type of 
"clear evidence to the contrary" necessary to rebut the 
presumption of regularity of the delivery of this notice.  
Id.  The veteran has presented no evidence outside of his 
statement indicating that he did not receive notice of 
indebtedness.  The evidence of record clearly shows that the 
September 1995 notice letter was issued to the veteran.  The 
Board therefore must find the veteran did receive proper 
notice of his indebtedness, his rights and responsibilities, 
and the 180 day time limit for submitting a waiver request.

The September 1995 letter of the veteran to the RO was made 
in response to the September 1995 RO notice of the reduction 
of his pension award.  This letter cannot be considered as a 
waiver request because the purpose was to request an 
adjustment of his award and that letter is dated 9 days prior 
to the issuance of the notice of the overpayment.  In sum, 
since the veteran has not provided evidence of nonreceipt of 
notification of his indebtedness, and the record shows clear 
evidence that such notification was mailed to the veteran at 
the correct address, there is no possibility of extending the 
180 day deadline to submit a claim for waiver of recovery of 
the overpayment.  Since the 180 day deadline cannot be 
extended and there is nothing of record which can possibly be 
construed as a request for waiver received before that 
deadline, the Board must conclude the veteran's request for 
waiver of recovery of overpayment of pension benefits of 
$10,483.00 was not timely filed.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

